Case: 19-50730     Document: 00515777875         Page: 1     Date Filed: 03/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                         March 12, 2021
                                  No. 19-50730
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   Mark Walters,

                                                           Plaintiff—Appellant,

                                       versus

   Tenant Background Search,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:16-CV-1092


   Before Jones, Costa, and Wilson. Circuit Judges.
   Per Curiam:*
          Mark Walters moves for leave to proceed in forma pauperis (IFP) in
   his appeal of the summary judgment dismissal of his claims against Tenant




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50730        Document: 00515777875             Page: 2      Date Filed: 03/12/2021




                                        No. 19-50730


   Background Search (Tenant), 1 alleging violations of the Fair Credit
   Reporting Act (FCRA) and the Texas Business and Commerce Code, as well
   as negligence and gross negligence. Walters also seeks IFP status to appeal
   the district court’s order granting Tenant’s motion for sanctions under
   Federal Rule of Civil Procedure 11(c)(2). By moving for leave to proceed IFP
   in this court, Walters is challenging the district court’s certification that his
   appeal would not be taken in good faith. See Baugh v. Taylor, 117 F.3d 197,
   199-202 (5th Cir. 1997).
           In his brief before this court, Walters contends that the district court
   erroneously granted summary judgment in Tenant’s favor because genuine
   issues of material fact exist as to whether Tenant violated his rights under the
   FCRA and § 20.06(a) of the Texas Business and Commerce Code. As to his
   FCRA claims, Walters specifically argues that (1) Tenant failed to complete
   a reinvestigation of the consumer report it produced on Walters; (2) the
   district court did not issue a ruling on his claim that Tenant failed to follow
   reasonable procedures to assure maximum possible accuracy in the
   compilation of the consumer report; and (3) Tenant acted with willful
   noncompliance in the production of the consumer report.
           Our review of the summary judgment evidence supports the district
   court’s determination that Tenant is a reseller under the FCRA. See 15
   U.S.C. § 1681a(u). Consequently, Tenant had no obligation to conduct a
   reinvestigation of the disputed information. See 15 U.S.C. § 1681i(a)(1)(A),
   (f)(1). Rather, as a reseller, it was governed by the requirements of § 1681i(f),
   and the email evidence in the record demonstrates that Tenant satisfied its
   obligations under that subsection.             See § 1681i(f)(2)-(3).      Turning to


           1
            In its pleadings, the defendant stated that its corporate name is Lonestar IT
   Solutions, L.L.C. For ease of reference, we follow the district court in referring to the
   defendant as Tenant Background Search.




                                              2
Case: 19-50730      Document: 00515777875           Page: 3    Date Filed: 03/12/2021




                                     No. 19-50730


   Walters’s next argument, the district court in fact addressed his claim that
   Tenant failed to follow reasonable procedures to assure maximum possible
   accuracy of the information in the report. Further, as correctly found by the
   district court, Tenant did not prepare the Walters consumer report, and the
   FRCA provision upon which he relies applies only to a consumer reporting
   agency that prepares a consumer report. See 15 U.S.C. § 1681e(b). As to
   Walters’s third point, because he has not shown that the district court erred
   in granting summary judgment on his FCRA claims, he has not shown any
   error in the conclusion that he is not entitled to damages for willful
   noncompliance. See 15 U.S.C. § 1681n. Finally, because, as stated above, the
   summary judgment evidence supports that Tenant is a reseller, there are no
   genuine issues of material fact as to whether Tenant failed to comply with a
   reinvestigation obligation under Texas statutory law.         See Tex. Bus.
   & Com. § 20.06(f).
          In his appellate brief, Walters makes one statement that his complaint
   included claims of negligence, but he does not offer any argument addressing
   Tenant’s alleged negligence. By failing to identify any error in district court’s
   reasoning as to the summary judgment dismissal of his negligence claims,
   Walters has abandoned the claims on appeal. See Yohey v. Collins, 985 F.2d
   222, 224–25 (5th Cir. 1993); Brinkmann v. Dallas Cty. Deputy Sheriff Abner,
   813 F.2d 744, 748 (5th Cir. 1987).
          We construe Walters’s IFP motion as a timely notice of appeal from
   the order granting Tenant’s motion for sanctions. See Smith v. Barry, 502
   U.S. 244, 248–49 (1992). We review the grant of that motion for an abuse of
   discretion. See Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405 (1990).
          As an initial matter, we reject Walters’s contention that Tenant
   erroneously filed its motion for sanctions during the “safe harbor” period.
   Here, the record demonstrates that Tenant mailed a copy of its motion to




                                          3
Case: 19-50730      Document: 00515777875           Page: 4   Date Filed: 03/12/2021




                                     No. 19-50730


   Walters on November 6, 2018. Service was therefore complete on that date,
   and the magistrate judge did not err in finding that Tenant served an advance
   copy of its motion on Walters more than 21 days before Tenant filed its
   motion. See Fed. R. Civ. P. 5(b)(2)(C); Fed. R. Civ. P. 11(c)(2).
          Substantively, Walters’s challenge to the order granting Tenant’s
   motion is three-fold. He first argues that Tenant “presented no evidence of
   inaccurate comments by [Walters].” Second, he argues that the sanction
   order infringes upon his constitutional right of access to the courts. Finally,
   he complains that the magistrate judge incorrectly labeled him a vexatious
   litigant. These arguments fail to show that the imposition of the pre-filing
   injunction “involves legal points arguable on their merits.” Howard v. King,
   707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citations
   omitted).
          As noted by the magistrate judge, the issue before the court was
   whether Walters’s conduct violated the Federal Rules, not whether his
   statements (concerning defense counsel’s wife) were true or false. See Fed.
   R. Civ. P. 11(b), (c). Further, Walters’s own statements in his appellate
   brief regarding ongoing “animosity” and “bad blood” with defense counsel
   support the determination that, at the time he filed his response to Tenant’s
   summary judgment motion, Walters commented on counsel’s wife for
   improper purposes, including harassment. See Fed. R. Civ. P. 11(b)(1);
   Snow Ingredients, Inc. v. SnoWizard, Inc., 833 F.3d 512, 528 (5th Cir. 2016).
          With respect to Walters’s second argument, we have previously noted
   “that the imposition of sanctions must not result in total, or even significant,
   preclusion of access to the courts.” Thomas v. Capital Sec. Servs., Inc., 836
   F.2d 866, 882 n.23 (5th Cir. 1988) (en banc). Here, the sanction order enjoins
   “Walters from filing any civil lawsuit in the Western District of Texas
   without first obtaining permission from a judge of this Court.” The order




                                          4
Case: 19-50730      Document: 00515777875          Page: 5   Date Filed: 03/12/2021




                                    No. 19-50730


   does not, however, preclude Walters from pursuing a nonfrivolous civil claim
   in the Western District of Texas (i.e., after obtaining permission to proceed).
   Accordingly, Walters’s argument concerning his right of access to the courts
   is unavailing. See Baum v. Blue Moon Ventures, LLC, 513 F.3d 181, 193 (5th
   Cir. 2008) (“The right of access to the courts is neither absolute nor
   unconditional and there is no constitutional right of access to the courts to
   prosecute an action that is frivolous or malicious.” (internal quotation marks
   and citation omitted)).
          Finally, Walters has not shown that the decision was based on a clearly
   erroneous factual determination concerning his litigation history.         See
   Rodriguez v. Johnson, 104 F.3d 694, 696 (5th Cir. 1997). “Vexatious conduct
   implies not only that a litigant knew a position was unfounded, but that his
   purpose was to create trouble or expense for the opposing party.” Gate
   Guard Servs., L.P. v. Perez, 792 F.3d 554, 561 n.4 (5th Cir. 2015) (internal
   quotation marks and citation omitted). The magistrate judge offered a
   myriad of reasons, supported by the record in the instant case and Walters’s
   prior FCRA case against Sentry Link, L.L.C., for finding that Walters had
   engaged in abusive and vexatious conduct against opposing parties, their
   counsel, and the court.
          Walters has failed to show that he intends to raise on appeal legal
   points that are arguable on their merits with respect to either the summary
   judgment dismissal of his complaint or the imposition of the pre-filing
   injunction. See Howard, 707 F.2d at 220. Accordingly, Walters’s IFP motion
   is DENIED, and his appeal is DISMISSED as frivolous. See Baugh, 117
   F.3d at 202 n.24; 5th Cir. R. 42.2.




                                          5